Appeal by defendant from judgments of the Supreme Court entered in Columbia county clerk’s office on February 27, 1936, in favor of plaintiffs against the defendant for $337 and $2,619, upon the verdicts of a jury and from orders denying defendant’s motion to set aside the verdicts and for a new trial. Plaintiff John G. Gaydoul was driving the automobile of plaintiff Catherine Gaydoul easterly on the southerly side of the HudsOn-Claveraek State highway at between twelve and one a. m. on the morning of January 24,1935 It was snowing heavily. His windshield defroster and wiper were operating and his full headlights were on. As he approached the Columbia County Garage he suddenly saw one of the defendant’s snow plows directly in front of him on the southerly half of the road, with no lights on it. He put on his brakes, failed to stop, and hit the snow plow. This snow plow was backing in an easterly direction along the southerly side of the highway, headed west and unlighted. The lights had burned out, and the crew was backing the snow plow to the garage to repair the lights. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.